DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The amended limitation of Claim 1 that the radially innermost bottom of the fourth circumferential main groove having a constant radial depth is not reasonably conveyed in the specification.
Figure 4 (annotated below) in the specification fails to illustrate that the radially innermost bottom of the curved structure which has the cylindrical radially innermost .

    PNG
    media_image1.png
    261
    741
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 recites the limitation "the fourth circumferential main groove" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It should be replaced by “a fourth circumferential main groove”.
Claim 15 is rejected because it depends from indefinite claim 13.

Response to Arguments
Applicant's arguments filed 01/11/20201 have been fully considered but they are not persuasive. Regarding the amended limitation of Claim 1, Figure 4, in the specification fails to clearly illustrate that the radially innermost bottom of the curved cylindrical radially innermost feature-229 of the main groove-22 have a constant radial depth in the circumferential direction.
The examiner interprets that the Ooba (US 20180345733) discloses that the radially innermost bottom of the structures inside the circumferential main groove-3c, are at constant depth (Figure 2 and 6, Ooba). Annotated Figure-6 is included below.

    PNG
    media_image2.png
    325
    444
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 13, and 15 is/are rejected under 35 U.S.C. 102 as being  anticipated by Ooba (US 20180345733).
Regarding claim 1, Ooba discloses a  tread for a tire comprising: a first circumferential main groove; a second circumferential main groove; a third circumferential main groove; and a fourth circumferential main groove (Figure 1, first/second main groove-3b, third/fourth main groove-3c); the fourth main groove having a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending wavy subgroove in a radially innermost bottom of the fourth circumferential main groove (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the fourth circumferential main groove-3c). 
Further regarding limitation of claim 1, Ooba discloses the subgroove first sidewall and second sidewall interconnected  by the curved, cylindrical radially innermost surface of the stabilizing structures.  Ooba discloses that the projection /structure has cylindrical curved surface on a radially innerside of the circumferential groove- 3 (Figure 2-4, [0051], curved surface-6). Further, Ooba teaches that the first sidewall and the second sidewall interconnected by curved cylindrical surface of the subgroove (Figure 4, the two sidewalls of the subgroove separated by 5s and interconnected by curved circular part-6) and the two sidewalls can come close to each other ([0056]) and first sidewall and the second sidewall has interlocking wavy/zig-zag configuration of the first sidewall and the corresponding second sidewall (Figure-1).
Further regarding the amendment the radially innermost bottom of the fourth circumferential main groove having a constant radial depth, the examiner interpretation is explained in the Figure above in the response section.
Regarding claim 13,  Ooba discloses a  tread for a tire comprising: a first circumferential main groove; a second circumferential main groove; (Figure 1, first/second main groove-3b); a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending wavy subgroove in a radially innermost bottom of the fourth circumferential main groove (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the first circumferential main groove-3b). 
Further regarding limitation of claim 13, Ooba discloses the subgroove first sidewall and second sidewall interconnected  by the curved, cylindrical radially innermost bottom of the subgrooves. Further, Ooba teaches that the first sidewall and (Figure 4, the two sidewalls of the subgroove separated by 5s and interconnected by curved circular part-6) and the two sidewalls can come close to each other or  abut each other ([0056]) and wherein the relative circumferential motion between the first sidewall and the second sidewall has interlocking wavy/zig-zag configuration of the first sidewall and the corresponding wavy configuration of the second sidewall (Figure-1).
Further regarding the amendment the radially innermost bottom of the fourth circumferential main groove having a constant radial depth, the examiner interpretation is explained in the Figure above in the response section.
Regarding Claims 3 and 15, Ooba teaches that the projection- 5 for which the spacing is 5s (Figure 4) can come close to each other and make contact with each other ([0056]).  In the case where the sides make contact with each other, the spacing would shrink to 0.0 mm, meeting the claim.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARC C HOWELL/Primary Examiner, Art Unit 1774